Citation Nr: 1716960	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-04 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to March 20, 2013, for an evaluation of 20 percent for thoracolumbosacral spine degenerative joint disease.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from September 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which in relevant part, granted an evaluation of 10 percent, effective July 30, 2009, and denied entitlement to a TDIU. A statement of the case (SOC) was issued in January 2012.  The Veteran perfected a timely substantive appeal in February 2012. 

A December 2016 supplemental SOC granted an increased evaluation of 20 percent, effective March 20, 2013.  During a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2017, the Veteran indicated that he was satisfied with the 20 percent rating and wished only to contest the effective date.  A transcript of the hearing is contained in the Veterans Appeals Control and Locator System (VACOLS).  Accordingly, the Board has recharacterized the issue on appeal as reflected on the title page of this decision.

The Board notes that the Veteran did not perfect an appeal of the denial of TDIU contained in the March 2010 rating decision.  Regardless, the Board has jurisdiction over the Veteran's claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447   (2009), which found that where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU. As the Veteran applied for TDIU during the period on appeal of his claim for an increased rating for his back and confirmed his desire to pursue the issue during the January 2017 hearing before the Board, the issue of entitlement to TDIU is properly before the board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  For the relevant period prior to March 20, 2013, the Veteran's degenerative joint disease of the thoracolumbosacral spine was manifested by pain; stiffness; trouble with prolonged standing, walking and sitting; trouble bending and lifting overhead; difficulty rising from a seated position; sleep disruption; and flare-ups.

2.  Resolving reasonable doubt in favor of the Veteran, his symptoms more nearly approximated a 20 percent rating upon receipt of the claim for an increased evaluation in July 2009.

3.  The Veteran has experience in customer service and computer repair roles; his service-connected disorders do not preclude sedentary employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 30, 2009, but no earlier, for an evaluation of 20 percent for thoracolumbosacral spine degenerative joint disease, are met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Notice was provided in letters sent in August, September, and December 2009, prior to the March 2010 rating decision on appeal.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of VA treatment records, private treatment records, Social Security Administration (SAA) records, and statements from the Veteran, his representative, and an acquaintance.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

Further, the Veteran was afforded VA examinations in February 2010 and March 2013 in conjunction with his claims.  In rendering the medical opinions of record, the VA examiners addressed the essential contentions of the Veteran, were informed by a review of the claims file, and presented the opinions in the context of the pertinent clinical history.  Thus, the Board finds that the VA examination reports are collectively adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing in January 2017, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 388 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked).

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Effective Date Analysis

The Veteran was assigned a noncompensable rating for thoracolumbosacral spine degenerative joint disease (originally claimed as lumbosacral strain) from September 29, 1973; a 10 percent rating from July 30, 2009; and a 20 percent rating from March 20, 2013.  The disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, covering degenerative arthritis.  The Veteran has expressed satisfaction with the current 20 percent rating, but contends that his service-connected back disability warranted this higher rating at the time he filed his claim in July 2009.

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.
 
Under Diagnostic Code 5242, all spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion.  38 C.F.R. 
§ 4.71a, General Formula.  Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion greater than 30 degrees, but not greater than 60 degrees; the combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Turning to the evidence of record, a January 2008 VA treatment note indicated that the Veteran reported ongoing back problems, with severe bouts approximately twice a year.  In May 2008, a history of chronic back pain and lumbosacral spondylosis was noted; no joint pain, swelling, or weakness was present.  A normal gait was noted.  In August 2008, treatment records noted chronic lower back pain treated with exercise.  The Veteran reported running a karate school.  His posture was straight without kyphosis; his gait was smooth and uninterrupted.  The physician noted that his back was straight with an active range of motion without pain or limitation.  Pain in the cervical and lumbosacral spine was reported and stiff movement was observed.

In July 2009, an acquaintance of the Veteran's submitted a statement describing his back pain.  She stated his back problems impacted his activities and kept him from being able to work.  She described his need for assistance with getting up from the couch.  Additionally, she described how he was unable to get out of bed due to the pain for two to three days; she estimated this would occur approximately four times per year.  Standing in one spot for 20 minutes was noted to cause him pain, requiring one or two hours of recuperation.  

The Veteran also submitted a statement in July 2009 describing his back condition.  He stated his lower back tired with pain upon standing in one spot for five minutes.  He labeled his back condition as job limiting.

In August 2009, VA treatment notes documented negative straight leg raises and the Veteran's inability to lay flat on the exam table.  He was referred to physical therapy and prescribed Vicodin for pain.  In September 2009, the Veteran missed an appointment due to severe back pain; he called to report that he was unable to get out of bed. 

In February 2010, the Veteran underwent a VA examination in conjunction with his claim. He reported that he was unable to get out of bed due to back pain approximately once per month.  Pain levels were reported from two and a half to nine out of ten.  He stated the pain was at the level of an eight or nine approximately two times per month lasting one or two days.  Pain radiating in to his legs was also reported.  The Veteran said his back problems were exacerbated by walking, standing, sitting, and inactivity.  He stated he found it hard to concentrate due to back problems.  He denied stiffness, spasms, and weakness.  Upon physical examination, his posture and gait was normal.  He moved about with ease and was able to get on and off the exam table without difficulty.  Heel and toe walks were completed without difficulty.  A straight leg lift test was negative to 45 degrees, at which point he complained of pain in his thighs and tingling in both feet.  Range of motion measurements for flexion were 70 degrees; after repetitive exercise, 68 degrees.  Extension was measured at 35 degrees; after repetitive exercise, 20 degrees with a complaint of neck pain.  Left lateral flexion was measured at 20 degrees with complaint of pain, after repetitive exercise 20 degrees with back spasm.  Right lateral flexion was measured at 30 degrees, after repetitive exercise 10 degrees.  Left rotation was 30 degrees, after repetitive exercise 30 degrees.  Right rotation was 40 degrees, after repetitive exercise 40 degrees.  The examiner diagnosed mild to moderate degenerative changes of the thoracolumbar spine.  He further stated that insufficient clinical evidence was present for a diagnosis related to sciatica.  Peripheral neuropathy of the bilateral lower extremities was noted as likely secondary to coronary artery disease or diabetes mellitus; the examiner stated it was not consistent with spinal causality.

In May 2010, the Veteran was seen for continuing low back pain.  The physician noted straight posture and smooth gait.  He further noted that the back was straight with an active range of motion with pain and limitation and observed that the Veteran could barely move due to the pain. 

In October 2010, the Veteran reported a constant dull, achy pain, sometimes increasing to the point that he could not get out of bed for two to three days.  He reported that this occurred two to four times per month.  He further reported that his movement was restricted in the entire expanse of his spine, especially in regard to rotation.  Later in October, physical therapy notes included the Veteran's report that his low back pain was almost non-existent.  He stated that he was able to do most of his activities with little to no increase in symptoms.  In November 2010, the Veteran reported a flare up interfering with his ability to do his home exercises.

In December 2010, the Veteran was evaluated for Social Security disability purposes and found to be disabled due to a combination of his obesity, coronary artery disease, and neck and back pain.  SSA determined that the combination of these conditions would limit his activities, such as sitting for more than six hours in an eight hour workday or standing or walking for more than two hours. 

In his February 2011 notice of disagreement, the Veteran's representative stated that Social Security disability was awarded due to the back problems.  The representative described the Veteran's symptoms, including intense pain, inability to walk at times, inability to sleep due to the pain, limited range of motion, incapacitating episodes at least twice a month, and pain, stiffness, and swelling when sitting or standing for long periods of time.
  
In February 2011, the Veteran returned for further physical therapy and stated that the last few days had been pretty bad, resulting in a low activity level.  In March 2011, a general exam was conducted and the Veteran's straight posture with smooth gait was documented.  The nurse noted that his back had an active range of motion with pain and limitation, including difficult sitting up from a flat position.  An August 2011 treatment note indicated that the back pain was under good control.  In June 2011, the Veteran reported doing karate two to three times a week without symptoms.  A November 2011 check-up note recorded the Veteran's report of difficulty exercising, but continuing participation in other activities, including golf and karate. 

In June 2012, a general examination documented an active range of motion without pain or limitation in all joints, including the back.  A positive report of pain in the lumbosacral spine was noted.  In October 2012, the Veteran reported exercising at home and experiencing back pain with any exertion.

In February 2013, the Veteran reported continuing to teach karate.  In March 2013, the Veteran underwent further VA examination in conjunction with his claim.  The Veteran reported that his pain had increased by 20 percent and his range of motion had decreased since the 2010 VA examination.  He described a constant, achy pain rated at seven out of ten, with flares of sharp pain, multiple times a day lasting two minutes. Range of motion measurement for flexion was 50 degrees with objective evidence of painful motion beginning at 50 degrees.  Extension was measured at 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater.  Left lateral flexion was measured at 20 degrees.  Right lateral flexion was measured at 15 degrees.  Left rotation was 30 degrees or greater.  Right rotation was 30 degrees or greater.  After repetitive use testing, forward flexion ended at 60 degrees, extension ended at 30 degrees or greater, right lateral flexion ended at 15 degrees, left lateral flexion ended at 20 degrees, and right and left lateral rotation ended at 30 degrees or greater.  Additional limitation of range of motion after repetitive use included less movement than normal, pain on movement, and disturbance of locomotion.  There was no guarding or muscle spasm.  No atrophy, radiculopathy, or neurologic abnormalities were present.  The examiner did not find intervertebral disc syndrome.  Occasional use of a cane was reported by the Veteran.  Functional impact was described as a decreased capacity to stand, walk, bend, twist, and lift.

After thorough review of the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that assignment of a 20 percent disability rating is warranted as of the date of receipt of the claim in July 2009.  

The evidence during the relevant period shows that the Veteran experienced pain; stiffness; trouble with prolonged standing, walking and sitting; bending and lifting overhead; sleep disturbances due to pain; and flare-ups resulting in incapacitation.  An acquaintance submitted a statement describing the Veteran's back problems and the impact on his activities.  She described his need for assistance with getting up from the couch and how he was unable to get out of bed due to the pain for two to three days at a time.  The Veteran also provided statements describing the severity of his flare-ups.  In August 2009, VA treatment notes documented his inability to lay flat on the exam table due to back pain.  In May 2010, the treating physician observed that the Veteran could barely move due to the pain.  In October 2010, the Veteran reported that his movement was restricted in the spine, especially in regard to rotation.  In November 2010, the Veteran reported a flare up interfering with his ability to do his home exercises.

During the January 2017 hearing, the Veteran testified that his back pain resulted in incapacitation several times per month.  His representative advocated that the disability had not suddenly worsened, but had been in decline since 2009.

Therefore, in light of the above, including consideration of functional impairment and limitation of motion due to pain on use, the Board finds that the Veteran's disability more closely approximated a 20 percent evaluation as of July 30, 2009.  Based upon review of the medical and lay evidence of record, the Board is not persuaded that the Veteran's symptoms prior March 20, 2013, were substantially different from symptoms experienced during the period beginning March 20, 2013.  The lay statements regarding the severity of the Veteran's symptoms are consistent with the medical evidence warranting a 20 percent disability rating, but no higher, as of July 30, 2009.

The Board concludes that a 20 percent evaluation for thoracolumbosacral spine degenerative joint disease is warranted as of July 30, 2009.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  Total Disability based on Individual Unemployability 

The Veteran contends that a total disability rating based on individual unemployability is warranted due to service-connected disabilities.  He is currently service-connected for a right eye disability rated at 30 percent, a thoracolumbosacral spine disability rated at 20 percent, tinnitus rated at 10 percent, and herpes and acne conditions assigned non-compensable ratings, with a combined rating of 50 percent.

VA will grant a total, 100 percent rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

If the Veteran has only one service connected disability, it must be rated at least 60 percent disabling to qualify for a schedular TDIU rating.  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Where these percentage requirements are not met, as in the present case, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  However, it must be considered whether to refer a TDIU claim to the Director of Compensation Service for extraschedular consideration when the Veteran's service-connected disabilities do not meet the schedular percentage requirement.  See 38 C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3.

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Van Hoose, 4 Vet. App. at 361.  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Turning to the evidence of record, an August 2008 VA treatment record noted the Veteran's chronic low back pain, treated with exercise.  The Veteran reported running a karate school. 

The Veteran underwent a VA examination in conjunction with his TDIU claim in February 2010.  His acne was not found to be active.  He reported that the herpes made sitting uncomfortable during outbreaks.  In regard to his lumbosacral strain, the noted occupational impact was the Veteran's difficulty concentrating due to back problems.  The examiner noted that the Veteran had worked in computer support from 2001 to 2005 before being laid off.  The primary barriers to employment were noted as neck and back pain causing poor concentration.  The Veteran voiced concern over limitations with sitting, standing, and walking.  The examiner opined that based upon the service-connected disabilities, the Veteran was capable of sedentary employment.  He was found not capable of employment involving repetitive stooping, bending, heavy lifting, prolonged standing, or prolonged walking.

The Veteran was determined to be disabled by SSA standards as of February 2010.  He filed due to arthritis from the skull to tailbone, degenerative disc disease, history of triple bypass, arthritis in both hands, right eye blindness, high blood pressure, borderline diabetes, sciatica in both legs, hepatitis C, and a history of depression.  He reported previous employment, including radiology technology in 1986, on-site computer repair from 1995 to 2000, customer service support from 2002 to 2004, and as a self-defense teacher in 2006.  SSA found that the Veteran had one or more medically determinable impairments, namely his back, neck, obesity, and coronary artery disease.  The functional capacity evaluation conducted by SSA determined that he was capable of occasionally lifting or carrying 20 pounds, frequently lifting or carrying 10 pounds, standing or walking for two hours, and sitting for about six hours.  The SSA determination found the Veteran disabled based upon exertional limitations alone, but noted that he demonstrated the capability to sustain sedentary work.

In October 2010, the Veteran reported flare ups causing him to stay in bed for several days, occurring two to four times per month.  

In February 2011, the Veteran's notice of disagreement requested submission to the Director of Compensation Service for extraschedular consideration of individual unemployability.  His representative stated that disability from SSA was awarded due to the thoracolumbosacral spine involving intense pain, inability to walk, stand or sit at times, inability to sleep because of the pain, limited range of motion, and immobility at least twice a month for three to four days at a time.

In June 2011, the Veteran reported doing karate two to three times per week with no symptoms, although limited by his low back condition.  The Veteran also reported working at his computer, sometimes resulting in bilateral arm pain relieved by flexing his neck forward.  In August 2011, his treatment provider encouraged light exercise to alleviate low back pain.  A November 2011 treatment note indicated he had a difficult time exercising because of pain in his back and knees.  The Veteran stated that he lived in a location with stairs, which he found helped with his endurance.  He described having to use a cart when golfing; he also stated he continued to teach karate two to three times per week.

A February 2013 treatment note included the Veteran's report that he continued to teach karate.  In March 2013, the Veteran was seen by a VA examiner in conjunction with his back disability.  After review of the file and physical examination of the Veteran, the examiner noted the effects on employment included decreased capacity to stand, walk, bend, twist, and lift.  He opined that it was at least as likely as not that the Veteran could be employed in sedentary employment, even with his back condition, with the above noted restrictions. 

After thorough consideration of the above, including the lay testimony of record, the Board finds that the evidence does not persuasively show that the Veteran has such significant impairment in his overall functional abilities as to preclude his ability to obtain or retain substantially gainful employment.  The February 2010 VA examiner found him capable of sedentary employment.  The December 2010 SSA evaluation also determined that sedentary employment was possible.  Likewise, the March 2013 VA examiner opined that the Veteran could be employed in sedentary roles.  Throughout the period on appeal, the Veteran reported teaching karate two to three times per week.  

In light of his experience in computer repair and customer service, and the ability to engage in sedentary or light activities, the Board finds that the Veteran is not precluded from securing or maintaining substantially gainful employment.  While cognizant of the Veteran's impairment from service-connected disabilities, these limitations are recognized by his combined 50 percent disability rating.  However, it is not persuasively shown that the Veteran's service-connected disabilities preclude a substantially gainfully occupation.  In reaching this determination, consideration was not given to the Veteran's advancing age or nonservice-connected conditions, including a neck/cervical spine condition.

The Board acknowledges the Veteran's assertions that he is unemployable due to his service-connected disabilities.  He is competent to describe the symptoms he experiences.  However, the record does not indicate, and the Veteran has not asserted, that he has any specific medical expertise or experience which would enable him to offer an expert medical opinion regarding the type and degree of the occupational impairment associated with his disabilities.  The competent medical evidence offering detailed findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the functional impact of his service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the unbiased, competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on his employability.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  The fact that he is unemployed or has difficulty obtaining or following employment is not enough to warrant entitlement to a TDIU. The ultimate question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  In the present case, the evidence does not show that he is incapable of performing the physical and mental acts required for sedentary employment due solely to his service-connected disabilities.  

While the Board remains sympathetic to the Veteran, and regrets his current condition, unfortunately the claim for entitlement to a TDIU rating must be denied.  After considering the limitations related to the service-connected disabilities as shown by the credible lay and medical evidence, the Veteran is capable of performing the type of work for which he had prior work experience when considering the symptomatology and functional impairment of service-connected disability alone, without regard to age or nonservice-connected disabilities.  Referral of the claim to the Director of Compensation Service for extraschedular consideration is not warranted for the period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date of July 30, 2009, but no earlier, for an evaluation of 20 percent for thoracolumbosacral spine degenerative joint disease, is granted.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


